Citation Nr: 0307180	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  01-05 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected syncope.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO decision which, 
implementing a July 1999 Board decision, granted service 
connection for syncope with a 10 percent rating.  

In September 2002, the Board undertook additional development 
of the issues currently on appeal.  The additional 
development has been completed and those issues are now ready 
for appellate consideration.  In March 2003, the Board wrote 
the veteran and his representative and informed them of the 
additional evidence received in regard to those issues and 
provided copies of the evidence for review.  The veteran and 
his representative were informed that they had 60 days to 
submit additional evidence or argument in response to the new 
evidence.  In March 2003, the veteran's representative 
presented further argument on the matters on appeal.  

As the rating issue stems from an initial rating, the entire 
period of the rating is for consideration.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of these claims addressed by this 
decision has been obtained by the RO.  

2.  The veteran's service-connected syncope is manifested by 
episodes reportedly occurring between 2-3 times per day to 
every 3 weeks with no convulsive activity; the evidence does 
not show that the veteran has experienced at least one major 
seizure in the last two years.  Most of the reported episodes 
of syncope have been unwitnessed.

3.  The veteran's service connected disabilities are 
hemorrhoids, rated 10 percent disabling, syncope, rated 10 
percent disabling and post-operative appendectomy, rated 0 
percent (noncompensable).  His combined disability evaluation 
is 20 percent.  He has significant diabetes, non-service 
connected, and rated 60 percent disabling.  Non service 
connected pension benefits have been assigned.

4.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
syncope have not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and 
4.124a, Diagnostic Code 8045, 8911 (2002).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155 5100 et. 
seq. (West 2002); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326, 
3.340, and 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto.  In this 
regard, the Board notes that RO correspondence dated in April 
2002 made specific reference to evidence that would be 
obtained by the Board and records that the veteran was asked 
to submit in support of his appeal.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, the Board finds that the claims are ready to 
be reviewed on the merits.  See VCAA; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, letters to the veteran 
have informed him as to evidence he should submit, and 
informed him of what the VA would obtain.  As there is no 
showing that there is additional evidence that could be 
obtained, the Board may proceed.  


I.  Factual Background

A review of the veteran's service medical records reflects 
that the veteran was seen on several occasions for episodes 
of syncope.  

A VA neuropsychological assessment was conducted in September 
1997.  The examiner concluded that testing found deficits 
which were consistent with acquired cerebral dysfunction.  It 
was noted that such deficits did not explain why the veteran 
had lost so many jobs since leaving the service.  The 
examiner related that the veteran was not unemployable due to 
cognitive deficits.  It was noted that his episodes of 
passing out were not typical of sequalae of mild traumatic 
brain injury.  The examiner indicated that post-traumatic 
seizures rarely result from mild head injuries without loss 
of consciousness or post-injury neurological findings.  

On VA neurological examination in December 1997, the veteran 
maintained that his syncopal episodes began after a surfboard 
injury to his head.  He related that he had episodes of 
passing out since that time.  The examiner noted that syncope 
episodes also occurred prior to his head injury.  The 
diagnosis was syncope of unknown etiology.  

A September 1998 VA medical record reflects a past medical 
history of intermittent syncope.  

On VA examination in September 1999, the veteran related that 
he was currently working in the "HS shift."  He stated that 
he worked three years prior to that as a security guard and 
was fired for falling down the stairs.  It was noted that he 
lived on income from relatives.  The veteran related a 
history of syncopal episodes.  He stated that he was told not 
to drive due to the episodes.  

On VA neurological examination in September 1999, the veteran 
related that he continued to experience syncopal episodes 
which could occur from two to three per day to every two to 
three weeks.  He said that he did not notice any particular 
precipitants to the episodes other than fatigue or physical 
exertion.  No warnings such as dizziness, chest pain, or 
shortness of breath were reported.  The examiner noted that 
the veteran continued to have syncope of unknown etiology 
occurring an average of three times per month.  Regarding the 
veteran's employability, the veteran reportedly had lost over 
100 jobs over many years.  The examiner noted that the 
reasons for such were unclear.  The examiner related that the 
veteran would need to work in a very supportive environment 
where his physical limitations were understood and his 
syncope could be tolerated.  It was noted that a sedentary 
position or one where he would not injure himself or others 
would be the only possible circumstance.  

During the January 2001 RO hearing, the veteran related that 
he was last employed as a mail clerk, one week ago.  He 
testified that he passed out on the job and was found slumped 
over his desk by a co-worker.  The veteran stated that his 
supervisor requested a medical evaluation of his problem.  
The veteran claimed that his job was suspended or terminated 
due to the episode.  The veteran noted that he had a history 
of syncopal episodes while driving.  He related that he 
experienced syncopal episodes at prior positions as well and 
was subsequently fired.  He indicated that he did not 
currently receive any sort of treatment for his disorder.  

A December 2000 request for medical services form notes that 
the veteran reportedly either passed out or had a seizure at 
his desk.  It was noted that the veteran reported that the 
episodes occurred from once per week to several times per 
day.  Since the veteran would be required to driver a truck 
in his job duties, a medical evaluation and medical release 
were requested.  

In January 2001 lay statements from the veteran's co-workers, 
it was noted that the veteran was found face down on his desk 
with his arms limp.  It was noted that he had eye movement 
under his closed eyelids but did not have "violent" body 
actions.  It was reported that the veteran regained 
consciousness after approximately two to three minutes.  

An April 2001 record reflects that the veteran was seen 
reporting a long history of recurrent syncopal episodes of 
unknown etiology.  The veteran reported that he was fired due 
to "passing out" on the job.  The examiner indicated that 
the veteran's supervisor clearly indicated that only further 
medical evaluation was requested before returning to work.  
It was noted that a review of his medical records reflected 
extensive and repeated work-ups for the problem without any 
apparent etiology.  The veteran reported frequent episodes of 
passing out, up to three times per day.  He denied any pre-
syncopal symptoms, aura, seizure activity, incontinence, 
post-ictal confusion or recent associated trauma.  He said 
that he continued to drive on a daily basis but never had a 
car accident related to the episodes.  

An October 2001 VA neurology record shows that the veteran 
gave a history of recurrent episodes of loss of 
consciousness.  On examination he was slightly dysarthric but 
no other signs were noted.  The differential diagnosis was 
seizure versus syncope.  

VA records dated in October 2001 show that the veteran 
related his history of "passing out" episodes occurring at 
most three to four times per day since 1965.  He said that he 
might have urinated uncontrollably once and has bitten his 
tongue during an episode.  He did not have any witnesses to 
describe any motor activity.  He said that he felt fine and 
was oriented afterwards but may feel slightly light-headed.  
The diagnostic assessment was history of "passing out" of 
unknown etiology.  A battery of tests were recommended.  

A December 2001 VA medical record shows that the veteran was 
seen for several disorders, including a history of recurrent 
syncope of unknown etiology.  It was noted that the veteran 
insisted that he could not hold down a job due to the 
episodes.  The examiner reported that the veteran's most 
recent supervisor indicated that the veteran nearly insisted 
on being fired due to the problem.  The examiner related that 
the veteran was medically cleared to resume work at a 
sedentary job which did not involve driving, operating heavy 
machinery or working near water.  

A VA medical record dated in January 2002 noted that the 
veteran had a history of "drop attacks" without warning.  
The veteran estimated that he was unconscious for a couple of 
minutes.  Observers to the episodes reported no convulsive 
activity.  The episodes occurred from two to three times per 
day to one every three weeks.  The examiner noted that an 
electroencephalogram (EEG) showed no abnormalities and 
cardiac work-up was negative.  

A March 2002 VA medical record noted that the veteran was 
seen for a history of recurrent syncope which remained of 
unknown etiology despite an extensive work-up, including 
inpatient evaluations.  He reported receiving various 
injuries from passing out but such have never been witnessed 
by hospital personnel.  

A March 2002 RO decision determined that entitlement to non-
service-connected pension benefits was warranted.  His non-
service-connected disabilities included diabetes mellitus, 
Type II, (rated 60 percent disabling), right shoulder repair, 
and residuals of an umbilical hernia.  

On VA examination in January 2003, the veteran reported a 
frequency of syncopal attacks of approximately once per week 
up to four or five times per day.  He said that the episodes 
usually occurred when he was alone.  He stated that he woke 
up on the floor and would take a minute or so to become fully 
cognizant.  He said that he completely lost consciousness 
during the episodes and had no warning whatsoever.  
Neurological examination was essentially normal.  Hearing was 
decreased on the right side.  He had difficulty with tandem 
walk stepping out several times.  He could not stand on heels 
or toes and with a standing Romberg began quivering and 
appeared mildly frightened.  The diagnosis was syncope.  It 
was noted that the veteran claimed that he last worked in 
1996.  He said that he had given up trying to seek employment 
since prospective employers would not hire him due to his 
medical problems.  It was noted that in a safe environment 
with supervision and tolerance of the syncopal episodes that 
he should be able to work.  The examiner opined that the 
veteran could be considered unemployable because it would be 
very difficult for the veteran to obtain a job due to his 
syncope.  


II.  Analysis

A.  Syncope

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

In cases such as this one, when an unlisted condition is 
encountered, it is rated by analogy to the closest related 
disease or injury which addresses not only the functions 
affected but the anatomical location and symptomatology 
involved.  38 C.F.R. § 4.20 (2001).  

The RO initially rated this disability by analogy under the 
criteria for rating epilepsy, petit mal.  Under this 
Diagnostic Code a 10 percent disability evaluation for a 
seizure disorder requires a confirmed diagnosis of epilepsy 
with a history of seizures.  A 20 percent evaluation requires 
at least one major seizure in the last two years, or at least 
2 minor seizures in the last 6 months; a 40 percent 
evaluation requires at least 1 major seizure in the last 6 
months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly; a 60 percent evaluation requires on 
average at least 1 major seizure in 4 months over the last 
year or 9-10 minor seizures per week; an 80 percent 
evaluation requires on average at least 1 major seizure in 3 
months over the last year or more than 10 minor seizures 
weekly; a 100 percent evaluation requires on average at least 
1 major seizure per month over the past year.  Explanatory 
notes provide that when continuous medication is shown 
necessary for the control of epilepsy, the minimum evaluation 
will be 10 percent.  This rating is not to be combined with 
any other rating for epilepsy.  There will be no distinction 
between diurnal and nocturnal major seizures.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8911 (2002).  

Notes to the aforementioned regulatory criteria describe 
minor seizures as brief interruptions in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes, nodding of the head, sudden loss of 
postural control, or sudden jerking of the arms, trunk, or 
head.  The frequency and nature of seizures may be 
established by competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
symptomatology.  Evidence of the foregoing must be presented 
in order to warrant a change in an evaluation for a seizure 
disorder.

In an August 2001 supplemental statement of the case, the RO 
determined that the veteran's service-connected syncopal 
disability was more appropriately evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 for brain disease due to 
trauma.  Under this code purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Code 8045 
(2002).

While the above criteria have been considered, it is clear 
that a rating in excess of 10 percent would not be warranted, 
as there is no evidence of dementia associated with brain 
trauma.  In addition, there is no evidence that the 
disability picture associated with headaches is so 
"exceptional or unusual" as to warrant the assignment of 
increased compensation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Moreover, in this case, there is no objective medical 
evidence that the veteran has had the equivalent of a major 
seizure for an evaluation under Code 8911.  In fact, there is 
no probative evidence that the veteran experienced episodes 
analogous to a major seizure as defined by the rating 
schedule at any time.  The veteran asserts that he 
experienced syncopal episodes from once every two or three 
weeks to three times a week with a loss of consciousness 
lasting several minutes.  It is noted that a history of 
seizures, (or syncopal episodes) warrants a 10 percent 
rating.  To get a higher rating, something equivalent to a 
major seizure must be clinically established.  That has not 
occurred in this case.  Moreover, the great bulk of the 
reported seizures have been unwitnessed and are not otherwise 
clinically confirmed.  Furthermore, the syncopal episodes 
have not been observed by medical personnel and neurological 
and cardiac work-ups have been entirely normal.  Moreover, 
while the record contains lay statements from individuals who 
observed an isolated syncopal episode, such statements 
specifically noted the absence of any convulsive or immediate 
post-convulsive symptomatology.  The evidence does not show 
that the veteran has experienced at least one major seizure 
in the last two years.  Thus, there is no evidence showing 
that he met any of the requirements for a higher rating under 
Diagnostic Code 8911.  

While it is noted that examiners have suggested he is 
essentially unemployable due to the syncope, this appears to 
be based on the history provided by the veteran rather than 
the records on file.  While this disorder may make it 
difficult to obtain employment, the veteran has been employed 
in the past with the disorder.  He continues to drive, and as 
noted, other than on rare occasions, has not shown to have 
had recurrent episodes in the work place, or that were 
otherwise witnessed.  Under the rating schedule, given the 
current pathology, there is an insufficient basis to grant a 
higher rating.

Therefore, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for a 
rating in excess of 10 percent for service-connected syncope.  
Certainly at such time as a major seizure is witnessed, or 
the frequency of the minor seizures is confirmed by witnesses 
or others, the appellant may reopen his claim for a higher 
rating.





B.  TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2002).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a) (2002). Pursuant to 38 C.F.R. § 4.16(a):  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
See 38 C.F.R. § 4.16(b).  

The veteran is currently rated 10 percent for hemorrhoids, 10 
percent for syncope and 0 percent for post-operative 
appendectomy for a combined 20 percent disability evaluation 
for his service-connected disabilities.  He, therefore, does 
not satisfy the minimum rating required by regulation for 
consideration of a TDIU claim (see 38 C.F.R. § 4.16(a)).  
Additionally, the record contains no competent evidence that 
the service connected disabilities, standing alone, without 
regard to advancing age or non-service-connected disabilities 
preclude him from engaging in any substantially gainful 
employment.  In this regard, the Board notes that entitlement 
to non-service-connected pension benefits was granted in a 
March 2002 RO decision.  This was at least partly on the 
basis of non-service connected diabetes and the veteran's 
age.

The veteran reported that he had a high school education and 
two years of college.  He worked in 1997 as a security guard 
and stated tat he was fired for "falling down the stairs."  
He has maintained that he has lost countless jobs due to his 
service-connected syncope.  It is noted that he last worked 
in 2000 as a mail clerk.  While the veteran has claimed that 
he was terminated due to a syncopal episode during work, VA 
medical records and a statement from his supervisor reveals 
that a medical evaluation and release was requested.  A VA 
medical record notes that he "insisted" on being fired.  
The veteran has stated that he has now given up looking for 
work.  In addition, while the report of the 2003 VA examiner 
indicated that it would be very difficult for him to obtain a 
job, multiple VA medical records clearly state that the 
veteran was cleared for sedentary employment despite his 
history of syncope.  

It is noted that the veteran has worked with these episodes 
for many years.  The frequency of the episodes reported far 
exceeds those that are observed.  It has been indicated that 
he could work in a safe environment.  There is evidence that 
he continues to drive.  While it might be hard to find work 
given this history, it is not clear that he is unemployable 
because of it.  Difficulty in finding work does not equate to 
being unemployable.  He has other significant disorders, and 
as noted, worked with these symptoms in the past.  The 
opinion on the most recent examination appears based on the 
veteran's history more than the clinically established 
symptoms.

Review of the other service connected disorders, the 
hemorrhoids and the scars fails to reveal that they are 
significantly disabling or other wise form a work impediment.

Moreover, for the reasons set forth above, it is not shown 
that he is precluded from substantially gainful employment or 
is otherwise unemployable secondary to his service connected 
disorders.  Given the objective manifestations that can be 
clinically established, it can not be said that the disorder 
presents such an unusual picture as to render application of 
the regular schedular provisions impractical.  As such an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
syncope is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

